Citation Nr: 0930007	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  99-16 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for cancer of the lung and 
neck, to include as secondary to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel





INTRODUCTION

The Veteran had active military service from June 1972 to 
March 1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.

This case was brought before the Board in May 2006, at which 
time the claim was remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the Veteran in the 
development of his claim, to include obtaining records 
related to in-service exposure to herbicides.  The requested 
development having been completed, the case is once again 
before the Board for appellate consideration of the issue on 
appeal.


FINDINGS OF FACT

1.	The Veteran did not serve in the Republic of Vietnam and 
may not be presumed to have been exposed to herbicides, to 
include Agent Orange.

2.	There is no competent evidence of record to indicate the 
Veteran had actual exposure to herbicides, to include 
Agent Orange.

3.	Cancer of the lung and neck was not manifested in active 
service or within one year of service discharge and any 
current cancer of the lung and neck, or residuals thereof, 
is not otherwise etiologically related to such service.


CONCLUSION OF LAW

Cancer of the lung and neck was not incurred in or aggravated 
by active duty service and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   38 C.F.R. § 
3.159 (2008).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the Veteran received notification by way 
of April 2004 and June and October 2006 VCAA letters.  These 
notice letters advised the Veteran what information and 
evidence was needed to substantiate the claim decided herein 
and what information and evidence must be submitted by him, 
namely, any additional evidence and argument concerning the 
claimed condition and enough information for the RO to 
request records from the sources identified by the Veteran.  
He was specifically told that it was his responsibility to 
support the claim with appropriate evidence.  Finally the 
letter advised him what information and evidence would be 
obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies.  
The duty to notify the Veteran was satisfied under the 
circumstances of this case.  38 U.S.C.A. § 5103. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The June and October 2006 letters provided such 
notice.

The Board notes that the VCAA letters were sent subsequent to 
the initial unfavorable agency decision in February 1999.  
However, the Board finds that any timing defect with regard 
to VCAA notice was harmless error.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 20 
Vet. App. 537 (2006).  In this regard, the notice provided to 
the veteran by these letters fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
and, after the notice was provided, the case was 
readjudicated and May 2007 and October 2008 supplemental 
statements of the case were provided to the veteran.  See 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005); rev'd on 
other grounds, Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. 
Cir. 2006) (a (supplemental) statement of the case that 
complies with all applicable due process and notification 
requirements constitutes a readjudication decision).

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the Veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).

Service treatment records are associated with claims file.  
All post-service VA and private treatment records identified 
by the Veteran have also been obtained.  The appellant has 
not identified any additional treatment records that should 
be obtained prior to a Board decision.  Therefore, VA's duty 
to further assist the Veteran in locating additional records 
has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 
C.F.R. § 3.159 (c)(4) (2008); Wells v. Principi, 327 F. 3d 
1339, 1341 (Fed. Cir. 2002).

A VA examination was not provided in conjunction with the 
veteran's service connection claim, and the Board notes that 
the evidence of record does not warrant one.  See 38 C.F.R. § 
3.159(c)(4) (2008).  In this regard, the Board observes the 
March 2004 Board remand ordered a VA examination be provided 
only if exposure to herbicides was verified.  As such 
exposure has not been verified, a VA examination was not 
accomplished.  VA has a duty to provide a VA examination when 
the record lacks evidence to decide the veteran's claim and 
there is evidence of (1) a current disability, (2) an in-
service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease. Id.; see also McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  In the present case, 
there is nothing in the record, other than the veteran's own 
lay statements, that his cancer of the lung and neck are 
etiologically related to his active service.  As he is not 
competent to provide evidence of a diagnosis or etiology of a 
condition, the record is silent for a nexus between the 
Veteran's current disability and his active service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Further, the 
Board acknowledges the Veteran has submitted a statement from 
Dr. Bergquist relating the Veteran's cancer of the lung and 
neck to an immune deficiency which he in turn relates to the 
Veteran's active service.  However, as is discussed below, 
the Board has previously denied service connection for an 
immune deficiency.  As such, Dr. Bergquist's statement may 
not serve as a competent opinion establishing a nexus between 
the Veteran's cancer of the lung and neck and his active 
service.  Thus, the veteran has not satisfied all the 
elements of McLendon; therefore, VA is not required to 
provide him with a VA examination in conjunction with his 
claim.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on 
the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

Certain chronic disabilities, including malignant tumors, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 C.F.R. §§ 3.307, 3.309(a).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2008).

Initially, the Board observes the Veteran has claimed his 
cancer of the lung and neck, and residuals thereof, as 
secondary to a number of disabilities for which he has in the 
past claimed service connection, including hepatitis C, an 
immune deficiency disorder, fibromyalgia and chronic fatigue 
syndrome, among others.  However, the Board observes the 
Veteran has been denied service connection for these 
disorders through a number of decisions of both the RO and 
Board.  Thus, as a matter of law, the Veteran's claim for 
service connection for cancer of the lung and neck as 
secondary to these disabilities must fail.  Insofar as the 
conditions to which the Veteran claims this disability is 
secondary have not been granted service connection, the claim 
for secondary service connection must also fail.  See 38 
C.F.R. § 3.310 (2008).  For this reason, the appellant's 
claim for secondary service connection must be denied as 
without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (where the law and not the evidence is 
dispositive, the Board should deny the claim based on a lack 
of legal merit).

Alternately, the Veteran has asserted that he was exposed to 
an unknown chemical, possibly Agent Orange, at Ft. Bragg, 
North Carolina, during service which has caused his cancer of 
the lung and neck.  Initially, the Board observes the Veteran 
did not serve in the Republic of Vietnam at any point during 
his active service.  As such, the presumption of herbicide 
exposure does not apply.  See 38 C.F.R. § 3.307(6)(iii) 
(2008).  Furthermore, despite the Veteran's contentions, 
there is no evidence to indicate actual exposure to an 
herbicide agent in the instant case.  In this regard, a 
Department of Defense (DoD) listing of herbicide use and test 
sites outside Vietnam does not show any use, testing or 
storage of herbicides at Ft. Bragg, or anywhere else in North 
Carolina.  DoD has further indicated that herbicides were 
used primarily in Vietnam and its use was terminated in early 
1971, prior to the Veteran's entrance in active service.  
Finally, upon inquiry by VA, the U.S. Army and Joint Services 
Records Research Center (JSRRC) replied in June 2008 that 
there is no documentation of any chemical materials being 
used or stored at Ft. Bragg, North Carolina.  As such, the 
Board finds the Veteran was not exposed to herbicides in 
service on either a presumptive or actual basis.  Therefore, 
the Veteran's claim for service connection for cancer of the 
lung and neck as secondary to herbicide exposure must fail.  

As the Veteran's claim of service connection for cancer of 
the lung and neck as secondary to herbicide exposure fails, 
the Board will consider whether the evidence demonstrates 
that such cancer, or residuals thereof, was incurred during 
service or is otherwise related to service.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994). To this extent, the 
Board finds that a preponderance of the evidence is against 
the Veteran's claim, and the claim of service connection for 
cancer of the lung and neck, and residuals thereof, must be 
denied.

While the evidence reveals that the Veteran currently suffers 
from residuals of cancer of the lung and neck, the competent, 
probative evidence of record does not etiologically link the 
Veteran's current disability to his service or any incident 
or disorder incurred therein.  With regards to direct service 
connection, service medical records are absent complaints, 
findings or diagnoses of any disorders of the lungs or neck, 
or cancer of any kind, during service.  In addition, during 
the February 1974 clinical examination for separation from 
service, there is no indication of a chronic disorder noted.  
Thus, there is no medical evidence that shows the Veteran 
suffered from cancer of the lung and neck during service.

When a disorder is first diagnosed after service, service 
connection is warranted for that condition if the competent 
evidence shows it was incurred in service.  38 C.F.R. § 
3.303(d).  To prevail on the issue of service connection, 
there must be medical evidence of a current disability; 
medical evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  In this case, the 
Veteran has a current diagnosis of cancer of stage 4 low-
grade B cell non-Hodgkin's lymphoma of the right lung and 
neck.  The remaining question, therefore, is whether there is 
medical evidence of a relationship between the current 
disability and military service.

In this case, the Veteran has not produced a competent 
medical opinion establishing an etiological link between his 
current lymphoma, or residuals thereof, and an event or 
occurrence in service.  In this regard, the Board 
acknowledges the Veteran's private physician has linked his 
lymphoma to autoimmune neutropenia, which he in turn linked 
to the Veteran's active service.  See, e.g., July 2007 
statement from Dr. Bergquist.  However, as discussed above, 
the Board has previously denied service connection for this 
disorder (see May 2006 Board decision) and, as such, the Dr. 
Bergquist's statements cannot serve as probative evidence 
upon which service connection may be granted.  The Board 
further acknowledges that the Veteran himself has claimed his 
non-Hodgkin's lymphoma of the lung and neck arises from his 
active service.  However, the Board notes that as a layman, 
the Veteran has no competence to give a medical opinion on 
the diagnosis or etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Consequently, lay 
assertions of medical diagnosis or etiology cannot constitute 
evidence upon which to grant the claim for service 
connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

In addition, there is no evidence of continuity of 
symptomology since active service in the present case.  The 
evidence of record indicates that the Veteran was first 
diagnosed with non-Hodgkin's lymphoma in 1998.  This is 
approximately 24 years since the Veteran separated from 
service; this significant lapse in time between the active 
service and the first evidence of cancer of the lung and neck 
weighs against the Veteran's claim.  The Board may, and will, 
consider in its assessment of a service connection the 
passage of a lengthy period of time wherein the Veteran has 
not complained of the malady at issue.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).

Finally, certain chronic diseases, including malignant tumors 
, may be presumed to have occurred in service if manifested 
to a degree of 10 percent within one year of service 
discharge. 38 C.F.R. §§ 3.307, 3.309(a).  However, as noted 
above, the Veteran was not diagnosed with non-Hodgkin's 
lymphoma until 1998, over 20 years after discharge from 
active service.  Therefore, the presumption of service 
connection does not apply in this case.

In sum, there is no competent medical evidence included in 
the record to support the Veteran's assertion that his 
currently diagnosed cancer of the lung and neck is 
etiologically related to his active service.  The normal 
medical findings at the time of separation from service, as 
well as the absence of any medical records of a diagnosis or 
treatment for many years after service, is also probative 
evidence against the claim for direct service connection.  In 
addition, the facts of this case do not warrant presumptive 
service connection for the Veteran's cancer, because this 
condition did not manifest to a degree of 10 percent within 
one year of his discharge from active service.  Accordingly, 
the Board concludes that the preponderance of the evidence is 
against the claim for service connection for cancer of the 
lung and neck on both a presumptive and direct basis, and the 
benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 
5107 (West 2002).


ORDER

Service connection for cancer of the lung and neck is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


